Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al (5570544) in view of Head (6182398) and Mcculough (WO2014/163564)
Hale shows an inflatable beam with ends, the ends of which are enclosed by a plug (figure 3), at least one plug contains at least one filling and/or discharging element for filling medium, and the ends of the beam are firmly put in at a distance of less than the total length of the beam (per the curvings at 10), at at least one-section of its length, the beam is provided with at least two adjoining fixed attachment points (at 14a, 14b) located in the longitudinal direction of the beam and formed on the surface of the beam, wherein the fixed attachment points are interconnected by at least one force exerting element (10) along the longitudinal direction (inherently so), whose straight length between the fixed attachment points shorter than the straight length of the plain beam between these fixed attachment points.
	Hale does not disclose the beam produced by seamless braiding technology with an internal lining impervious to air and possible outer protective coat, the fixed attachment points comprising one or more sleeves surrounding a portion of the surface of the beam at the outer protective coat.
	McCullough (figure 4b) shows the fixed attachment points comprising one or more sleeves (8) surrounding a portion of the surface of the beam at the outer protective coat.
	Head discloses a curved produced by seamless braiding technology with an internal lining impervious to air and possible outer protective coat.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Hale’s beam to show the beam produced by seamless braiding technology with an internal lining impervious to air and possible outer protective coat as taught by Head in order to form a strong beam able to withstand high pressure, and having the fixed attachment points comprising one or more sleeves surrounding a portion of the surface of the beam at the outer protective coat as taught by McCullough would reinforce the attachment area against tearing and thus strengthen the tube at the attachment areas.
	Hale as modified further shows the fixed attachment points located in the longitudinal direction of the beam and formed on the surface of the beam at the outer protective coat apart from the internal lining (inherently so as the Head teaches a beam produced by seamless braiding technology with an outer coating). 
	Per claim 5, Hale (col 3 lines 16-50) further shows the sleeves are continuously connected to form one shaped sleeve with a preset bending angle.
	Per claims 6-7, Hale further shows the fixed attachment points and the force exerting element are located on the inner arc of the beam, the force exerting element a rigid shaped element or a tensile element.
	Per claim 8, Hale further shows the fixed attachment points sand the force exerting element are located on the sides of the beam (the beam is made of more than one section and the plurality of the connections 10 are together located on the sides of the beam as it is unclear what would constitute the sides of the beam).
	Per claim 9, Hale further shows the force exerting element is a rigid shaped element which has an angle corresponding to the angle of bending or kinking of the beam.


Claims 1, 10-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Moch (DE4421080) in view of Head (6182398) and McCullough (WO2014/163564).
Moch (figure 1) shows an inflatable beam with ends, the ends of which are enclosed by a plug (figure 4), at least one plug contains at least one filling and/or discharging element for filling medium, and the ends of the beam are firmly put in at a distance of less than the total length of the beam (per the curvings at 14), at at least one-section of its length, the beam is provided with at least two adjoining fixed attachment points (at 14) located in the longitudinal direction of the beam and formed on the surface of the beam.
	Moch does not disclose the beam produced by seamless braiding technology with an internal lining impervious to air and possible outer protective coat, the fixed attachment points are interconnected by at least one force exerting element the portion, whose straight length between the fixed attachment points shorter than the straight length of the plain beam between these fixed attachment points, the fixed attachment points comprising one or more sleeves surrounding a portion of the surface of the beam at the outer protective coat.
	Head discloses a curved produced by seamless braiding technology with an internal lining impervious to air and possible outer protective coat.
	McCullough figure 4a-4b discloses the fixed attachment points (201) being connected by a tension exerting element (203), the fixed attachment points comprising one or more sleeves (8) surrounding a portion of the surface of the beam at the outer protective coat.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Moch’s beam to show the beam produced by seamless braiding technology with an internal lining impervious to air and possible outer protective coat as taught by Head in order to form a strong beam able to withstand high pressure, and having the fixed attachment points are interconnected by at least one force exerting element the portion, whose straight length between the fixed attachment points shorter than the straight length of the plain beam between these fixed attachment points, the fixed attachment points comprising one or more sleeves surrounding a portion of the surface of the beam at the outer protective coat as taught by McCullough would enable bending of the tube at the needed areas to form the necessary bending angles for the tubular structure, and reinforce the attachment areas against tearing and thus strengthen the tube at the attachment areas.
Moch as modified further shows the fixed attachment points located in the longitudinal direction of the beam and formed on the surface of the beam at the outer protective coat apart from the internal lining (inherently so as the Head teaches a beam produced by seamless braiding technology with an outer coating). 

Claim 14, 17-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al (5570544) in view of Head (6182398) and McCullough (WO2014/163564).
Hale shows a high pressure inflatable beam (high is relative) extending longitudinally along a total length between a first end and a second end, the high pressure inflatable beam comprising an internal lining containing a pressurized medium at an operating pressure in the range of 100kpa (less than one atmosphere, the beams inherently so that as it is fully inflated which means the inside pressure is at least equal to one atmosphere) to 1000kpa, the ends of which are enclosed by a plug (figure 3), 
at least one plug contains at least one filling and/or discharging element for filling medium, and the ends of the beam are firmly put in at a distance of less than the total length of the beam (per the curvings at 10), at at least one-section of its length, 
the beam is provided with at least two adjoining fixed attachment points (at 14a, 14b) located in the longitudinal direction of the beam and formed on the surface of the beam, wherein the fixed attachment points are interconnected by at least one force exerting element (10) along the longitudinal direction (inherently so), whose straight length between the fixed attachment points shorter than the straight length of the plain beam between these fixed attachment points, a force exerting element holding the arc segment as a kinked portion of the high pressure inflatable beam, the force exerting element interconnecting the at least two adjoining fixed attachment points and having a straight length between the at least two adjoining fixed attachment points, the straight length of the force exerting element being shorter than the plain beam straight length along the longitudinal direction and thereby defining a preset angle of the arc segment.
	Hale does not disclose the beam produced by seamless braiding technology with an internal lining impervious to air and possible outer protective coat, the fixed attachment points comprising one or more sleeves (8) surrounding a portion of the surface of the beam at the outer protective coat.
	Head discloses a curved produced by seamless braiding technology with an internal lining impervious to air and possible outer protective coat.
McCullough (figure 4b) shows the fixed attachment points comprising one or more sleeves (8) surrounding a portion of the surface of the beam at the outer protective coat.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Hale’s beam to show the beam produced by seamless braiding technology with an internal lining impervious to air and possible outer protective coat as taught by Head in order to form a strong beam able to withstand high pressure, and having the fixed attachment points comprising one or more sleeves surrounding a portion of the surface of the beam at the outer protective coat as taught by McCullough would reinforce the attachment area against tearing and thus strengthen the tube at the attachment areas.
	Hale as modified further shows the fixed attachment points located in the longitudinal direction of the beam and formed on the surface of the beam at the outer protective coat apart from the internal lining (inherently so as the Head teaches a beam produced by seamless braiding technology with an outer coating). 
	Per claim 17, Hale as modified further shows the force exerting element is a rigid shaped element fixed at the present angle independently of the internal lining and the seamlessly braided outer protective coat.
Per claim 18, Hale as modified further shows the force exerting element is a tensile element defining the preset angle in tandem  with inflation of the internal lining and the seamlessly braided outer protective coat.
	Per claim 19, Hale further shows the fixed attachment points and the force exerting element are located on the sides of the beam.

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive.
As stated in the interview of 9/29/2022, the newly found reference WO2014/163564 shows the newly added limitations.  The combination of the references as set forth above shows the claimed limitations.


	The remarks to the references Hale/Moch still apply to the rejections as set forth above.  The remarks are hereby repeated below.	
The references to Hale or Moch each as modified each shows the beams having an internal layer and an external layer.  The fixed attachments are attached to the beams after the beams are modified.  The attachments are thus inherently attached to the outside of the beams and the protective layer.  
	With respect to “high”, “100-1000kpa” pressure, 100kpa is 0.987 atmosphere.  The beams as inflated, is at least 1 atmosphere.  Since it is “high” as defined by applicant’s claimed pressure, the reference thus shows high pressure beams.
	With respect to the motivation to combine, the reference Head discloses using seamless braiding technology with an internal lining, would produce beams with beams “ having higher stiffness per unit of internal pressure, and is stronger per unit weight, compared to prior art curved air beams”.  The combination of Hale or Moch with Head, thus produces beam that can withstand high pressure as needed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show different reinforced tubular members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

11/19/2022